Exhibit 10.1

 

TE CONNECTIVITY LTD.

 

2007 STOCK AND INCENTIVE PLAN

(AMENDED AND RESTATED AS OF March 8, 2017)

 

ARTICLE I

PURPOSE

 

1.1  Purpose.  The purposes of this TE Connectivity Ltd. 2007 Stock and
Incentive Plan (Amended and Restated as of March 8, 2017) (the “Plan”) are to
promote the interests of TE Connectivity Ltd. (and any successor thereto) by
(i) aiding in the recruitment and retention of Directors and Employees,
(ii) providing incentives to such Directors and Employees by means of
performance-related Awards to achieve short-term and long-term performance
goals, (iii) providing Directors and Employees an opportunity to participate in
the growth and financial success of the Company, and (iv) promoting the growth
and success of the Company’s business by aligning the financial interests of
Directors and Employees with that of the other stockholders of the Company.
Toward these objectives, the Plan provides for the grant of Stock Options, Stock
Appreciation Rights, Annual Performance Bonuses, Long Term Performance Awards
and other Stock-Based Awards.

 

1.2  Effective Dates; Shareholder Approval.  The Plan was originally effective
June 29, 2007.   The Plan has been amended and restated from time to time since
its original effective date and this amended and restated Plan was adopted by
the Board of Directors on December 8, 2016 for the purpose of extending the
expiration date from June 28, 2017 to June 27, 2027, to provide for the issuance
of additional shares under the Plan, and to make certain technical revisions and
improvements.   The Plan becomes effective upon approval by the Company’s
shareholders at its annual meeting of shareholders to be held on March 8, 2017
(or, if the vote on the Plan is postponed or accelerated, such other date on
which a shareholders’ meeting to vote to approve the Plan occurs).  If this
Plan, as amended and restated, is not so approved, then the Plan, as in effect
immediately prior to such annual meeting, shall remain in effect.

 

ARTICLE II

DEFINITIONS

 

For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context,
and except as otherwise provided in an Award Certificate:

 

“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.

 

“Acquired Grantee” means the grantee of a stock-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.

 

“Annual Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 that is paid solely on account of the attainment of a specified
performance target in relation to one or more Performance Measures.

 

“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:

 

(a)                                 “Stock Options” awarded pursuant to
Section 4.3;

 

(b)                                 “Stock Appreciation Rights” awarded pursuant
to Section 4.3;

 

(c)                                  “Annual Performance Bonuses” awarded
pursuant to Section 4.4;

 

(d)                                 “Long Term Performance Awards” awarded
pursuant to Section 4.5;

 

(e)                                  “Other Stock-Based Awards” awarded pursuant
to Section 4.6;

 

(f)                                   “Director Awards” awarded pursuant to
Section 4.7; and

 

(g)                                  “Substitute Awards” awarded pursuant to
Section 4.8.

 

1

--------------------------------------------------------------------------------


 

“Award Certificate” means the document issued, either in writing or through an
electronic medium, by the Committee or its designee to a Participant evidencing
the grant of an Award.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means misconduct that is willfully or wantonly harmful to the Company or
any of its Subsidiaries, monetarily or otherwise, including, without limitation,
conduct that violates the Company’s Code of Ethical Conduct.

 

“Change in Control” means the first to occur of any of the following events:

 

(a)                                 any “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act, excluding for this purpose, (i) the
Company or any Subsidiary or (ii) any employee benefit plan of the Company or
any Subsidiary (or any person or entity organized, appointed or established by
the Company for or pursuant to the terms of any such plan that acquires
beneficial ownership of voting securities of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of the Company representing more than 30 percent of the
combined voting power of the Company’s then outstanding securities; provided,
however, that no Change in Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by the Company; or

 

(b)                                 persons who, as of the Effective Date
constitute the Board (the “Incumbent Directors”) cease for any reason (including
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction) to constitute at least a majority thereof, provided that
any person becoming a Director of the Company subsequent to the Effective Date
shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50 percent of the
Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened proxy contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents (including through the use of any proxy
access procedures that are included in the Company’s organizational documents)
by or on behalf of a “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act) other than the Board, including by reason of agreement intended to
avoid or settle any such actual or threatened contest or solicitation, shall not
be considered an Incumbent Director; or

 

(c)                                  consummation of a reorganization, merger or
consolidation or sale or other disposition of at least 80 percent of the assets
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or

 

(d)                                 consummation of a complete liquidation or
dissolution of the Company;

 

provided, however, that if and to the extent that any provision of this Plan or
an Award Certificate would cause a payment of deferred compensation that is
subject to Code Section 409A(a)(2) to be made upon the occurrence of a “Change
in Control,” or would change the timing and/or form of any payment of deferred
compensation that is subject to Code Section 409A(a)(2) upon a specified date or
event occurring after a “Change in Control” or upon a “Change in Control
Termination,” then such payment shall not be made, or such change in timing or
form of payment shall not occur, unless such “Change in Control” is also a
“change in ownership or effective control” of the Company within the meaning of
Code Section 409A(a)(2)(A)(v) and applicable regulations and rulings thereunder.

 

“Change in Control Termination” means a Participant’s involuntary termination of
employment following a Change in Control under one of the following
circumstances:.

 

2

--------------------------------------------------------------------------------


 

(a)                                 termination of the Participant’s employment
by the Company for any reason other than for Cause, Disability or death during
the twelve (12) month period immediately following the Change in Control;

 

(b)                                 termination of the Participant’s employment
by the Participant after one of the following events that occurs during the
twelve (12) month period immediately following the Change in Control:

 

i.                                          the Company (1) assigns or causes to
be assigned to the Participant duties inconsistent in any material respect with
his or her position as in effect immediately prior to the Change in Control;
(2) makes or causes to be made any material adverse change in the Participant’s
position, authority, duties or responsibilities; or (3) takes or causes to be
taken any other action which, in the reasonable judgment of the Participant,
would cause him or her to violate his or her ethical or professional obligations
(after written notice of such judgment has been provided by the Participant to
the Company and the Company has been given a 15-day period within which to cure
such action), or which results in a significant diminution in such position,
authority, duties or responsibilities; or

 

ii.                                       the Company, without the Participant’s
consent, (1) requires the Participant to relocate to a principal place of
employment more than fifty (50) miles from his or her existing place of
employment; or (2) reduces the Participant’s base salary, annual bonus, or
retirement, welfare, stock incentive, perquisite (if any) and other benefits
taken as a whole.

 

provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) the Participant
first notifies the Company in writing describing in reasonable detail the
condition which constitutes an event described in this clause (b) within ninety
(90) days of its occurrence, (x) the Company fails to cure such condition within
thirty (30) days after the Company’s receipt of such written notice,
(y) notwithstanding such efforts, the condition continues to exist, and (z) the
Participant terminates employment within sixty (60) days after the end of such
thirty (30)-day cure period.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Committee” means the Management Development and Compensation Committee of the
Board or any successor committee or subcommittee of the Board, which committee
is comprised solely of two or more persons who are outside directors within the
meaning of Section 162(m)(4)(C)(i) of the Code and the applicable regulations
and nonemployee directors within the meaning of Rule 16b-3(b)(3) under the
Exchange Act.

 

“Common Stock” means the common stock of the Company, $.20 (U.S.) par value, and
such other securities or property as may become subject to Awards pursuant to an
adjustment made under Section 5.3.

 

“Company” means TE Connectivity Ltd., a Swiss company, or any successor thereto.

 

“Deferred Stock Unit” means a Unit granted under Section 4.6 to acquire Shares
upon Termination of Directorship or Termination of Employment, subject to any
restrictions that the Committee, in its discretion, may determine.

 

“Director” means a member of the Board who is a “non-employee director” within
the meaning of Rule 16b-3(b)(3) under the Exchange Act.

 

“Director Shares” means the award of fully-vested Shares to a Director under
Section 4.6 as part of the Director’s annual compensation, or under such
circumstances as are deemed appropriate by the Board.

 

“Disabled” or “Disability” means the inability of the Director or Employee to
perform the material duties pertaining to such Director’s directorship or such
Employee’s employment due to a physical or mental injury, infirmity or
incapacity for 180 days (including weekends and holidays) in any 365-day period.
The existence or nonexistence of a Disability shall be determined by an
independent physician selected by the Company and reasonably acceptable to the
Director or Employee. Notwithstanding the above, if and to the extent that any
provision of this Plan or an Award Certificate would cause a payment of deferred
compensation that is subject to Code Section 409A(a)(2) to be made upon the
occurrence of a “Disability” or upon a person becoming “Disabled,” or would
cause a change in the timing or form of payment of such deferred compensation
upon the occurrence of a “Disability” or upon a person becoming “Disabled,” then
such payment shall not be made, or such change in timing

 

3

--------------------------------------------------------------------------------


 

or form of payment shall not occur, unless such “Disability” or condition of
being “Disabled” satisfies the requirements of Code Section 409A(a)(2)(C) and
applicable regulations and rulings thereunder.

 

“Dividend Equivalent” means an amount equal to the cash dividend or the Fair
Market Value of the stock dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable. Dividend Equivalents will not be awarded in connection with
stock option or Stock Appreciation Rights Awards.

 

“Effective Date” means the date on which the Company’s shareholders approve the
Plan at its annual meeting of shareholders to be held on March 8, 2017 (or, if
the vote on the Plan is postponed or accelerated, such other date on which a
shareholders’ meeting to vote to approve the Plan occurs); provided, however,
that if this Plan, as amended and restated, is not so approved, then the Plan,
as in effect immediately prior to such annual meeting, shall remain in effect
and the Effective Date shall remain September 16, 2014.

 

“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Stock Option or with respect to which the amount of any
payment pursuant to a Stock Appreciation Right is determined.

 

“Fair Market Value” of a Share means the closing sales price on the New York
Stock Exchange (or, if not listed on such exchange, on any other principal
securities exchange on which the Common Stock is listed) on the date as of which
the determination of Fair Market Value is being made or, if no sale is reported
for such day, on the next preceding day on which a sale of Shares was reported.
Notwithstanding anything to the contrary herein, the Fair Market Value of a
Share will in no event be determined to be less than par value.

 

“Fair Market Value Stock Option” means a Stock Option the Exercise Price of
which is fixed by the Committee at a price equal to the Fair Market Value of a
Share on the date of grant.

 

“GAAP” means United States generally accepted accounting principles.

 

“Incentive Stock Option” means a Stock Option granted under Section 4.3 that is
intended to meet the requirements of Section 422 of the Code and any related
regulations and is designated in the Award Certificate to be an Incentive Stock
Option.

 

“Key Employee” means an Employee who is a “covered employee” within the meaning
of Section 162(m)(3) of the Code.

 

“Key Performance Indicator” means a Performance Measure identified at the
business unit level (or other business level) to reflect growth, productivity or
quality, as appropriate, for the business’ key initiatives for the Performance
Cycle.

 

“Long Term Performance Award” means an Award granted under Section 4.5 that is
paid solely on account of the attainment of a specified performance target in
relation to one or more Performance Measures or other performance criteria as
selected in the discretion of the Committee.

 

“Non-Employee Director” means any member of the Board, elected or appointed, who
is not otherwise an Employee of the Company or a Subsidiary. An individual who
is elected to the Board at an annual meeting of the stockholders of the Company
will be deemed to be a member of the Board as of the date of the meeting.

 

“Nonqualified Stock Option” means any Stock Option granted under Section 4.3 of
the Plan that is not an Incentive Stock Option.

 

“Other Stock-Based Awards” means Awards which consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares and are issued under Section 4.6.

 

4

--------------------------------------------------------------------------------


 

“Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.

 

“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of 12 months or longer over which the level of
performance will be assessed.

 

“Performance Measure” means, with respect to any Annual Performance Bonus or
Long Term Performance Award, the business criteria selected by the Committee to
measure the level of performance of the Company during the Performance Cycle.
The Committee may select as the Performance Measure for a Performance Cycle for
an Award made to a Key Employee that is intended to be a Qualified
Performance-Based Award any one or combination of the following Company
measures, as interpreted by the Committee, which measures (to the extent
applicable) will be determined in accordance with GAAP and which measures may be
defined on an absolute, relative, growth or other appropriate basis as is
determined by the Committee and also may be determined at the corporate or
business unit/segment level as deemed appropriate by the Committee:

 

(a)                                 Net operating profit after taxes;

 

(b)                                 Net operating profit after taxes, per Share;

 

(c)                                  Return on equity or invested capital;

 

(d)                                 Return on assets (including, without
limitation, designated assets, net assets employed or net assets);

 

(e)                                  Total shareholder return;

 

(f)                                Earnings (including, without limitation,
pre-tax earnings, retained earnings, earnings before interest and taxes, and
earnings before interest, taxes, depreciation and amortization);

 

(g)                                  Earnings per Share or book value per share;

 

(h)                                 Net income or operating income;

 

(i)                                     Cash flow (including without limitation,
operating cash flow and free cash flow);

 

(j)                                    Free cash flow per Share or cash flow
return on investment;

 

(k)                                 Revenue (or any component thereof);

 

(l)                                     Key Performance Indicator

 

(m)                             Return on sales, sales, sales per dollar of
assets, sales per employee;

 

(n)                                 Economic value added;

 

(o)                                 Expenses or reductions in costs or debt; or

 

(p)                                 Achievements relating to asset management,
environmental health and/or safety goals, regulatory achievements, recruiting or
maintaining key personnel, customer growth, research and development activities,
strategic sustainability metrics, mergers, acquisitions, dispositions or similar
business transactions, business or operating goals such as market share,
business development and/or customer objectives.

 

The Committee may specify that Performance Measures may include adjustments to
include or exclude the effects of certain events, including any of the following
events: the impairment of tangible or intangible assets; asset write-downs;
litigation or claim judgments or settlements; acquisitions or divestitures;
gains or losses on the sale of assets; severance, contract termination and other
costs relating to certain business activities; gains or losses from the
disposition of businesses or assets or from the early extinguishment of debt;
foreign exchange gains and/or losses; changes in tax law, accounting principles,
accounting estimates or other such laws or provisions affecting reported
results; the effect of any statements

 

5

--------------------------------------------------------------------------------


 

issued by the Financial Accounting Standards Board or its committees; business
combinations, reorganizations and/or restructuring programs, including, but not
limited to reductions in force and early retirement incentives; currency
fluctuations; any unusual, infrequent or non-recurring items, including, but not
limited to, such items described in management’s discussion and analysis of
financial condition and results of operations or the financial statements and/or
notes thereto appearing in the Company’s annual report for the applicable
period; and expenses related to goodwill and other intangible assets, stock
offerings, stock repurchases and loan loss provisions.  In addition, if the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Measures unsuitable, the Committee may in its discretion modify such Performance
Measures or the related level or levels of achievement, in whole or in part, as
the Committee deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code.

 

“Performance Unit” means a Long Term Performance Award denominated in dollar
Units.

 

“Plan” means the TE Connectivity Ltd. 2007 Stock and Incentive Plan (Amended and
Restated as of March 8, 2017), as it may be amended from time to time.

 

“Premium-Priced Stock Option” means a Stock Option the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.

 

“Qualified Performance-Based Compensation” means any Annual Performance Bonus,
Long Term Performance Award or Performance Units to a Key Employee that is
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.

 

“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

 

“Restricted Stock” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.

 

“Restricted Unit” means a Unit granted under Section 4.6 to acquire Shares or an
equivalent amount in cash, which Unit is subject to any restrictions that the
Committee, in its discretion, may impose.

 

“Retirement” means Termination of Employment on or after a Participant has
attained age fifty-five (55) and has completed at least five years of service
with the Company and its Subsidiaries.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Share” means a share of Common Stock.

 

“Stock Appreciation Right” means a right granted under Section 4.3 to an amount
in cash or Shares equal to any difference between the Fair Market Value of the
Shares as of the date on which the right is exercised and the Exercise Price,
where the amount of Shares attributable to each Stock Appreciation Right is set
forth on or before the grant date.

 

“Stock-Based Award” means an Award granted under Section 4.6 and denominated in
Shares.

 

“Stock Option” means a right granted under Section 4.3 to purchase from the
Company a stated number of Shares at a specified price. Stock Options awarded
under the Plan may be in the form of Incentive Stock Options or Nonqualified
Stock Options.

 

“Subsidiary” means a subsidiary company (wherever incorporated) of the Company;
provided, that in the case of any Award that provides deferred compensation
subject to Code Section 409A, “Subsidiary” shall not include any subsidiary
company as defined above unless such company is within a controlled group of
corporations with the Company as defined in Code Sections 1563(a)(1), (2) and
(3) where the phrase “at least 50%” is substituted in each place “at least 80%”
appears or is with the Company part of a group of trades or businesses under
common

 

6

--------------------------------------------------------------------------------


 

control as defined in Code Section 414(c) and Treas. Reg. § 1.414(c)-2 where the
phrase “at least 50%” is substituted in each place “at least 80%” appears,
provided, however, that when the relevant determination is to be based upon
legitimate business criteria (as described in Treas. Reg.
§ 1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%” shall
be substituted in each place “at least 50%” appears as described above with
respect to both a controlled group of corporations and trades or business under
common control.

 

“Target Amount” means the amount of Performance Units that will be paid if the
Performance Measure is fully (100%) attained, as determined by the Committee.

 

“Target Vesting Percentage” means the percentage of performance- based
Restricted Units or Shares of Restricted Stock that will vest if the Performance
Measure is fully (100%) attained, as determined by the Committee.

 

“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined by
the Company; provided, that if and to the extent that any provision of this Plan
or an Award Certificate would cause a payment of deferred compensation that is
subject to Code Section 409A(a)(2) to be made upon the occurrence of a
Termination of Directorship or would change the timing and/or form of any
payment of deferred compensation that is subject to Code Section 409A(a)(2) upon
a person’s Termination of Directorship, then such payment shall not be made, or
such change in timing and/or form of payment shall not occur, unless such
Termination of Directorship would be deemed a “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i) and applicable regulations and
rulings thereunder, and shall not include any services provided in the capacity
of an employee or otherwise.

 

“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company; provided, that if and to the extent
that any provision of this Plan or an Award Certificate would cause a payment of
deferred compensation that is subject to Code Section 409A(a)(2) to be made upon
the occurrence of a Termination of Employment or would change the timing and/or
form of any payment of deferred compensation that is subject to Code
Section 409A(a)(2) upon a person’s Termination of Employment, then such payment
shall not be made or such change in timing and/or form of payment shall not
occur, unless such Termination of Employment would be deemed a “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i) and applicable
regulations and rulings thereunder. Effective December 2, 2015, for purposes of
the Plan, a Termination of Employment will not be deemed to have occurred in the
case of an Employee who has terminated the employment relationship with the
Company but continues to provide services to the Company as a member of the
Board in a non-executive board position.  In such case, the Employee’s
termination date for purposes of the vesting, exercise and other applicable
provisions of the Plan shall mean the Termination of Directorship.

 

“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Stock Units, the potential right to acquire one Share.

 

ARTICLE III

ADMINISTRATION

 

3.1  Committee.  The Plan will be administered by the Committee.

 

3.2  Authority of the Committee.  The Committee or, to the extent required by
applicable law, the Board will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:

 

(a)                                 Interpret and administer the Plan and any
instrument or agreement relating to the Plan;

 

(b)                                 Prescribe the rules and regulations that it
deems necessary for the proper operation and administration of the Plan, and
amend or rescind any existing rules or regulations relating to the Plan;

 

(c)                                  Select Employees to receive Awards under
the Plan;

 

(d)                                 Determine the form of an Award, the number
of Shares subject to each Award, all the terms and conditions of an Award,
including, without limitation, the conditions on exercise or vesting, the
designation of Stock

 

7

--------------------------------------------------------------------------------


 

Options as Incentive Stock Options or Nonqualified Stock Options, and the
circumstances in which an Award may be settled in cash or Shares or may be
cancelled, forfeited or suspended, and the terms of the Award Certificate;

 

(e)                                  Determine whether Awards will be granted
singly, in combination or in tandem;

 

(f)                                   Establish and interpret Performance
Measures (or, as applicable, other performance criteria) in connection with
Annual Performance Bonuses and Long Term Performance Awards, evaluate the level
of performance over a Performance Cycle and certify the level of performance
attained with respect to Performance Measures (or other performance criteria, as
applicable);

 

(g)                                  Except as provided in Section 6.1, waive or
amend any terms, conditions, restrictions or limitations on an Award, except
that the prohibition on the repricing of Stock Options and Stock Appreciation
Rights, as described in Section 4.3(g), may not be waived and further provided
that any such waiver or amendment shall either comply with the requirements of
Section 409A or preserve any exemption from the application of Code
Section 409A;

 

(h)                                 Make any adjustments to the Plan (including
but not limited to adjustment of the number of Shares available under the Plan
or any Award) and any Award granted under the Plan as may be appropriate
pursuant to Section 5.3;

 

(i)                                     Determine and set forth in the
applicable Award Certificate the circumstances under which Awards may be
deferred and the extent to which a deferral will be credited with Dividend
Equivalents and interest thereon;

 

(j)                                    Establish any subplans and make any
modifications to the Plan or to Awards made hereunder (including the
establishment of terms and conditions not otherwise inconsistent with the terms
of the Plan) that the Committee may determine to be necessary or advisable for
grants made in countries outside the United States to comply with, or to achieve
favorable tax treatment under, applicable foreign laws or regulations;

 

(k)                                 Appoint such agents as it shall deem
appropriate for proper administration of the Plan; and

 

(l)                                     Take any and all other actions it deems
necessary or advisable for the proper operation or administration of the Plan.

 

3.3  Effect of Determinations.  All determinations of the Committee (or any
applicable delegates) will be final, binding and conclusive on all persons
having an interest in the Plan.

 

3.4  Delegation of Authority.  The Board or, if permitted under applicable
corporate law, the Committee, in its discretion and consistent with applicable
law and regulations, may delegate to the Chief Executive Officer of the Company
or any other officer or group of officers as it deems to be advisable, the
authority to select Employees to receive an Award and to determine the number of
Shares under any such Award, subject to any terms and conditions that the Board
or the Committee, as appropriate, may establish. When the Board or the Committee
delegates authority pursuant to the foregoing sentence, it will limit, in its
discretion, the number of Shares or aggregate value that may be subject to
Awards that the delegate may grant. Only the Committee will have authority to
grant and administer Awards to Directors, Key Employees and other Reporting
Persons or to delegates of the Committee, and to establish and certify
Performance Measures.

 

3.5  Retention of Advisors.  The Committee may retain attorneys, consultants,
accountants and other advisors, and the Committee, the Company and the officers
and directors of the Company may rely upon the advice, opinions or valuations of
the advisors retained.

 

3.6  No Liability.  No member of the Committee or any person acting as a
delegate of the Committee with respect to the Plan will be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan or any Award granted under the Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

AWARDS

 

4.1  Eligibility.  All Employees and Directors are eligible to be designated to
receive Awards granted under the Plan, except as otherwise provided in this
Article IV.

 

4.2  Form of Awards.  Awards will be in the form determined by the Committee, in
its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.

 

4.3  Stock Options and Stock Appreciation Rights.  The Committee may grant Stock
Options and Stock Appreciation Rights under the Plan to those Employees whom the
Committee may from time to time select, in the amounts and pursuant to the other
terms and conditions that the Committee, in its discretion, may determine and
set forth in the Award Certificate, subject to the provisions below:

 

(a)  Form.  Stock Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Stock Options, Nonqualified Stock Options or a combination of the two. If an
Incentive Stock Option and a Nonqualified Stock Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Award affect the right to exercise the other
Award. Stock Appreciation Rights may be granted either alone or in connection
with concurrently or previously granted Nonqualified Stock Options.

 

(b)  Exercise Price.  The Committee will set the Exercise Price of Fair Market
Value Stock Options or Stock Appreciation Rights granted under the Plan at a
price that is not less than the Fair Market Value of a Share on the date of
grant, subject to adjustment as provided in Section 5.3. The Committee will set
the Exercise Price of Premium-Priced Stock Options at a price that is higher
than the Fair Market Value of a Share as of the date of grant, provided that
such price is no higher than 150 percent of such Fair Market Value. The Exercise
Price of Incentive Stock Options will be equal to or greater than 110 percent of
the Fair Market Value of a Share as of the date of grant if the Participant
receiving the Stock Options owns stock possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation of the Company, as defined in Section 424 of
the Code. The Exercise Price of a Stock Appreciation Right granted in tandem
with a Stock Option will equal the Exercise Price of the related Stock Option.
The Committee will set forth the Exercise Price of a Stock Option or Stock
Appreciation Right in the Award Certificate. Stock Options granted under the
Plan will, at the discretion of the Committee and as set forth in the Award
Certificate, be Fair Market Value Stock Options, Premium-Priced Stock Options or
a combination of Fair Market Value Stock Options and Premium- Priced Stock
Options.

 

(c)  Term and Timing of Exercise.  Each Stock Option or Stock Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions, unless determined otherwise by the Committee:

 

(i)                                     The Committee will determine and set
forth in the Award Certificate the date on which any Award of Stock Options or
Stock Appreciation Rights to a Participant may first be exercised. Unless the
applicable Award Certificate provides otherwise, a Stock Option or Stock
Appreciation Right will become vested and exercisable in equal annual
installments over a period of four years beginning immediately after the date on
which the Stock Option or Stock Appreciation Right was granted. The right to
exercise a Stock Option or Stock Appreciation Right will lapse no later than
10 years after the date of grant (or five years in the case of an Incentive
Stock Option granted to an Employee who owns stock possessing more than
10 percent of the total combined voting power of all classes of stock of the
Company or any subsidiary or parent corporation of the Company, as defined in
Section 424 of the Code), except to the extent necessary to comply with
applicable laws outside of the United States or to preserve the tax advantages
of the Award outside the United States.

 

(ii)                                  Unless the applicable Award Certificate
provides otherwise, upon the death or Disability of a Participant who has
outstanding Stock Options or Stock Appreciation Rights, the unvested Stock
Options or Stock Appreciation Rights will vest and will lapse, and will not
thereafter be exercisable, upon the earlier of (A) their original expiration
date or (B) the date that is three years after the date on which the Participant
dies or incurs a Disability.

 

(iii)                               Unless the applicable Award Certificate
provides otherwise, upon the Retirement of a Participant, a pro rata portion of
the Participant’s Stock Options and Stock Appreciation Rights will vest so that
the total number of vested Stock Options or Stock Appreciation Rights held by
the Participant at

 

9

--------------------------------------------------------------------------------


 

Termination of Employment (including those that have already vested as of such
date) will be equal to (A) the total number of Stock Options or Stock
Appreciation Rights originally granted to the Participant under each Award
multiplied by (ii) a fraction, the numerator of which is the period of time (in
whole months) that have elapsed since the date of grant, and the denominator of
which is four years (or such other applicable vesting term as is set forth in
the Award Certificate). Unless the Award Certificate provides otherwise, such
Participant’s Stock Options and Stock Appreciation Rights will lapse, and will
not thereafter be exercisable, upon the earlier of (A) their original expiration
date or (B) the date that is three years after the date of Termination of
Employment.

 

(iv)                              Upon the Termination of Employment of a
Participant that does not meet the requirements of paragraphs (ii) or
(iii) above, or as otherwise provided in Section 5.4 (Change in Control), any
unvested Stock Options or Stock Appreciation Rights will be forfeited unless the
Award Certificate provides otherwise. Any Stock Options or Stock Appreciation
Rights that are vested as of such Termination of Employment will lapse, and will
not thereafter be exercisable, upon the earlier of (A) their original expiration
date or (B) the date that is ninety (90) days after the date of such Termination
of Employment unless the Award Certificate provides otherwise.

 

(v)                                 Stock Options and Stock Appreciation Rights
of a deceased Participant may be exercised only by the estate of the Participant
or by the person given authority to exercise the Stock Options or Stock
Appreciation Rights by the Participant’s will or by operation of law. If a Stock
Option or Stock Appreciation Right is exercised by the executor or administrator
of a deceased Participant, or by the person or persons to whom the Stock Option
or Stock Appreciation Right has been transferred by the Participant’s will or
the applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Stock Option or Stock Appreciation Right is the duly
appointed executor or administrator of the deceased Participant or the person to
whom the Stock Option or Stock Appreciation Right has been transferred by the
Participant’s will or by applicable laws of descent and distribution.

 

(vi)                              A Stock Appreciation Right granted in tandem
with a Stock Option is subject to the same terms and conditions as the related
Stock Option and will be exercisable only to the extent that the related Stock
Option is exercisable.

 

(d)  Payment of Exercise Price.  The Exercise Price of a Stock Option must be
paid in full when the Stock Option is exercised. Stock certificates will be
registered and delivered only upon receipt of payment. Payment of the Exercise
Price may be made in cash or by certified check, bank draft, wire transfer, or
postal or express money order, provided that the format is approved by the
Company or a designated third-party administrator. The Committee, in its
discretion may also allow payment to be made by any of the following methods, as
set forth in the Award Certificate:

 

(i)                                     Delivering a properly executed exercise
notice to the Company or its agent, together with irrevocable instructions to a
broker to deliver to the Company, within the typical settlement cycle for the
sale of equity securities on the relevant trading market (or otherwise in
accordance with the provisions of Regulation T issued by the Federal Reserve
Board), the amount of sale proceeds with respect to the portion of the Shares to
be acquired having a Fair Market Value on the date of exercise equal to the sum
of the applicable portion of the Exercise Price being so paid;

 

(ii)                                  Tendering (actually or by attestation) to
the Company previously acquired, and that have a Fair Market Value on the day
prior to the date of exercise equal to the applicable portion of the Exercise
Price being so paid, provided that the Board has specifically approved the
repurchase of such Shares (unless such approval is not required by the terms of
the bye-laws of the Company) and the Committee has determined that, as of the
date of repurchase, the Company is, and after the repurchase will continue to
be, able to pay its liabilities as they become due; or

 

(iii)                               Provided such payment method has been
expressly authorized by the Board or the Committee in advance and subject to any
requirements of applicable law and regulations, instructing the Company to
reduce the number of Shares that would otherwise be issued by such number of
Shares as have in the aggregate a Fair Market Value on the date of exercise
equal to the applicable portion of the Exercise Price being so paid.

 

10

--------------------------------------------------------------------------------


 

(e)  Incentive Stock Options.  Incentive Stock Options granted under the Plan
will be subject to the following additional conditions, limitations and
restrictions:

 

(i)                                     Eligibility.  Incentive Stock Options
may be granted only to Employees of the Company or a Subsidiary that is a
subsidiary or parent corporation of the Company, within the meaning of
Section 424 of the Code.

 

(ii)                                  Timing of Grant.  No Incentive Stock
Option will be granted under the Plan after March 7, 2027.

 

(iii)                               Amount of Award.  Subject to Section 5.3, no
more than 10 million Shares may be available for grant in the form of Incentive
Stock Options. The aggregate Fair Market Value (as of the date of grant) of the
Shares with respect to which the Incentive Stock Options awarded to any Employee
first become exercisable during any calendar year may not exceed $100,000
(U.S.). For purposes of this $100,000 (U.S.) limit, the Employee’s Incentive
Stock Options under this Plan and all other plans maintained by the Company and
its Subsidiaries will be aggregated. To the extent any Incentive Stock Option
would exceed the $100,000 (U.S.) limit, the Incentive Stock Option will
afterwards be treated as a Nonqualified Stock Option for all purposes to the
extent required by the Code and underlying regulations and rulings.

 

(iv)                              Timing of Exercise.  If the Committee
exercises its discretion in the Award Certificate to permit an Incentive Stock
Option to be exercised by a Participant more than three months after the
Participant has ceased being an Employee (or more than 12 months if the
Participant is permanently and totally disabled, within the meaning of
Section 22(e) of the Code), the Incentive Stock Option will afterwards be
treated as a Nonqualified Stock Option to the extent required by the Code and
underlying regulations and rulings. For purposes of this paragraph (iv), an
Employee’s employment relationship will be treated as continuing intact while
the Employee is on military leave, sick leave or another approved leave of
absence if the period of leave does not exceed 90 days, or a longer period to
the extent that the Employee’s right to reemployment with the Company or a
Subsidiary is guaranteed by statute or by contract. If the period of leave
exceeds 90 days and the Employee’s right to reemployment is not guaranteed by
statute or contract, the employment relationship will be deemed to have ceased
on the 91st day of the leave.

 

(v)                                 Transfer Restrictions.  In no event will the
Committee permit an Incentive Stock Option to be transferred by an Employee
other than by will or the laws of descent and distribution, and any Incentive
Stock Option awarded under this Plan will be exercisable only by the Employee
during the Employee’s lifetime.

 

(f)  Exercise of Stock Appreciation Rights.  Upon exercise of a Participant’s
Stock Appreciation Rights, the Company will pay cash or Shares or a combination
of cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Stock Appreciation Right was exercised. If Shares are paid for the
Stock Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.

 

(g)  No Repricing.  Except as otherwise provided in Section 5.3, in no event
will the Committee (i) decrease the Exercise Price of a Stock Option or Stock
Appreciation Right after the date of grant or (ii) cancel outstanding Stock
Options or Stock Appreciation Rights in exchange for a cash payment or for a
grant of replacement Stock Options or Stock Appreciation Rights with a lower
Exercise Price than that of the replaced Stock Options or Stock Appreciation
Rights or other Awards, without first obtaining the approval of the holders of a
majority of the Shares who are present in person or by proxy at a meeting of the
Company’s stockholders and entitled to vote.

 

4.4  Annual Performance Bonuses.  The Committee may grant Annual Performance
Bonuses under the Plan in the form of cash or Shares to the Reporting Persons
and Key Employees that the Committee may from time to time select, in the
amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:

 

(a)  Performance Cycles.  Annual Performance Bonuses will be awarded in
connection with a 12-month (or longer) Performance Cycle, which will be the
fiscal year of the Company.

 

11

--------------------------------------------------------------------------------


 

(b)  Eligible Participants.  The Committee will determine the Reporting Persons
and Key Employees who will be eligible to receive an Annual Performance Bonus
that are Qualified Performance-Based Awards under the Plan within 90 days after
the commencement of the relevant Performance Cycle (or such other date as may be
required or permitted under applicable regulations under Section 162(m) of the
Code). (c)  Performance Measures; Targets; Award Criteria.

 

(i)                                     For Annual Performance Bonuses that are
Qualified Performance-Based Awards, within 90 days after the commencement of a
Performance Cycle (or such other date as may be required or permitted under
applicable regulations under Section 162(m) of the Code), and while the
attainment of the Performance Measures remains substantially uncertain, the
Committee will fix and establish in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) the Target Amount payable to each
Participant; and (C) subject to subsection (d) below, the criteria for computing
the amount that will be paid with respect to each level of attained performance.
The Committee will also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Cycle before any
Annual Performance Bonus will be paid and the percentage of the Target Amount
that will become payable upon attainment of various levels of performance that
equal or exceed the minimum required level.

 

(ii)                                  The Committee may, in its discretion,
select Performance Measures that measure the performance of the Company or one
or more business units, divisions or Subsidiaries of the Company. The Committee
may select Performance Measures that are absolute or relative to the performance
of one or more comparable companies or an index of comparable companies.

 

(iii)                               The Committee, in its discretion, may, on a
case-by-case basis, modify the amount payable to any Reporting Person or Key
Employee with respect to any given Performance Cycle, provided, however, that
with respect to Qualified Performance-Based Awards, the amount payable under any
such Award may not be increased and no reduction will result in an increase in
the amount payable under any Annual Performance Bonus of another Key Employee.

 

(d)  Payment, Certification.  No Annual Performance Bonus pursuant to a
Qualified Performance-Based Award will vest until the Committee certifies in
writing the level of performance attained for the Performance Cycle in relation
to the applicable Performance Measures.

 

(e)  Form of Payment.  Annual Performance Bonuses will be paid in cash or
Shares. All such Performance Bonuses shall be paid no later than the 15th day of
the third month following the end of the calendar year (or, if later, following
the end of the Company’s fiscal year) in which such Performance Bonuses are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Section 409A of the Code), except to the extent that a Participant has
elected to defer payment under the terms of a duly authorized deferred
compensation arrangement in which case the terms of such arrangement shall
govern.

 

(f)  Section 162(m) of the Code.  It is the intent of the Company that Annual
Performance Bonuses that are Qualified Performance-Based Awards satisfy the
requirements for “performance-based compensation” for purposes of
Section 162(m) of the Code, that this Section 4.4 be interpreted in a manner
that permits such Awards to satisfy the applicable requirements of
Section 162(m)(C) of the Code and related regulations, and that the Plan be
operated so that the Company may take a full tax deduction for Annual
Performance Bonuses that are Qualified Performance-Based Awards. If any
provision of this Plan or any Annual Performance Bonus would otherwise frustrate
or conflict with this intent, the provision will be interpreted and deemed
amended so as to avoid this conflict.

 

(g)  Retirement, Death, Disability and Other Events.  If a Participant would be
entitled to an Annual Performance Bonus but for the fact that the Participant’s
employment with the Company terminated prior to the end of the Performance Cycle
as a result of the Participant’s Retirement, death or Disability, or such other
event as designated by the Committee, the Participant may, in the Committee’s
discretion, receive an Annual Performance Bonus Award, pro rated for the portion
of the Performance Cycle that the Participant completed and which is payable at
the same time after the end of the Performance Cycle that payments to other
Annual Performance Bonus Award recipients are made.

 

4.5  Long Term Performance Awards.  The Committee may grant Long Term
Performance Awards under the Plan in the form of Performance Units, Restricted
Units or Restricted Stock to any Employee who the Committee may from time to
time select, in the amounts and pursuant to the terms and conditions that the
Committee may determine and set forth in the Award Certificate, subject to the
provisions below:

 

12

--------------------------------------------------------------------------------


 

(a)  Performance Cycles.  Long Term Performance Awards will be awarded in
connection with a Performance Cycle, as determined by the Committee in its
discretion, provided, however, that a Performance Cycle may be no shorter than
12 months and no longer than 5 years.

 

(b)  Eligible Participants.  The Committee will determine the Employees who will
be eligible to receive a Long Term Performance Award for the Performance Cycle
that are Qualified Performance-Based Awards within 90 days after the
commencement of the relevant Performance Cycle (or such other date as may be
required or permitted under applicable regulations under Section 162(m) of the
Code), provided that the Committee may determine the eligibility of a
Participant who receives a Long Term Performance Award for the Performance Cycle
that is not a Qualified Performance-Based Award after the expiration of the
90-day period.

 

(c)  Performance Measures; Targets; Award Criteria.

 

(i)                                     For Long Term Performance Awards that
are Qualified Performance-Based Awards, within 90 days after the commencement of
a Performance Cycle (or such other date as may be required or permitted under
applicable regulations under Section 162(m) of the Code), and while the
attainment of the Performance Measures remains substantially uncertain, the
Committee will fix and establish in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) with respect to Performance Units, the
Target Amount payable to each Participant; (C) with respect to Restricted Units
and Restricted Stock, the Target Vesting Percentage for each Participant; and
(D) subject to subsection (d) below, the criteria for computing the amount that
will be paid or will vest with respect to each level of attained performance.
The Committee will also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Cycle before any
Long Term Performance Award will be paid or vest, and the percentage of
Performance Units that will become payable and the percentage of performance-
based Restricted Units or Shares of Restricted Stock that will vest upon
attainment of various levels of performance that equal or exceed the minimum
required level.

 

(ii)                                  The Committee may, in its discretion,
select Performance Measures that measure the performance of the Company or one
or more business units, divisions or Subsidiaries of the Company. The Committee
may select Performance Measures that are absolute or relative to the performance
of one or more comparable companies or an index of comparable companies.

 

(iii)                               The Committee, in its discretion, may, on a
case-by-case basis, modify the amount of Long Term Performance Awards payable to
any Key Employee with respect to any given Performance Cycle, provided, however,
that with respect to Qualified Performance-Based Awards, the amount payable
under any such Award may not be increased and no reduction will result in an
increase in the dollar amount or number of Shares payable under any Long Term
Performance Award of another Key Employee.

 

(iv)                              With respect to a Long Term Performance Award
(or any portion thereof) that is not a Qualified Performance-Based Award, , the
Committee may establish, in its discretion, performance criteria other than the
Performance Measures that will be applicable for the Performance Cycle.

 

(d)  Payment, Certification.  No Long Term Performance Award granted pursuant to
a Qualified Performance-Based Award will vest with respect to any Employee until
the Committee certifies in writing the level of performance attained for the
Performance Cycle in relation to the applicable Performance Measures. Long Term
Performance Awards that are not Qualified Performance-Based will be based on the
Performance Measures, or other applicable performance criteria, and payment
formulas that the Committee, in its discretion, may establish for these
purposes. These Performance Measures, or other performance criteria, and
formulas may be the same as or different than the Performance Measures and
formulas that apply to Qualified Performance-Based Awards.

 

(e)  Form of Payment.  Long Term Performance Awards in the form of Performance
Units may be paid in cash or full Shares, in the discretion of the Committee,
and as set forth in the Award Certificate. Performance-based Restricted Units
and Restricted Stock will be paid in full Shares. Payment with respect to any
fractional Share will be in cash in an amount based on the Fair Market Value of
the Share as of the date the Performance Unit becomes payable. All such Long
Term Performance Awards shall be paid no later than the 15th day of the third
month following the end of the calendar year (or, if later, following the end of
the Company’s fiscal year) in which such Long Term Performance Awards are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Code Section 409A), except to the extent that a Participant has elected to
defer payment under the terms of a duly authorized deferred compensation
arrangement, in which case the terms of such arrangement shall govern.

 

13

--------------------------------------------------------------------------------


 

(f)  Section 162(m) of the Code.  It is the intent of the Company that Long Term
Performance Awards that are Qualified Performance-Based Awards satisfy the
requirements for “performance-based compensation” for purposes of
Section 162(m) of the Code, that this Section 4.5 be interpreted in a manner
that permits such Awards to satisfy the applicable requirements of
Section 162(m)(C) of the Code and related regulations with respect to Long Term
Performance awards made to Key Employees, and that the Plan be operated so that
the Company may take a full tax deduction for Long Term Performance Awards that
are Qualified Performance-Based Awards. If any provision of this Plan or any
Long Term Performance Award would otherwise frustrate or conflict with this
intent, the provision will be interpreted and deemed amended so as to avoid this
conflict.

 

(g)  Retirement, Death, Disability and Other Events.  If a Participant would be
entitled to a Long Term Performance Award but for the fact that the
Participant’s employment with the Company terminated prior to the end of the
Performance Cycle as a result of the Participant’s Retirement, death or
Disability, or such other event as designated by the Committee, the Participant
may, in the Committee’s discretion, receive a Long Term Performance Award,
prorated for the portion of the Performance Cycle that the Participant completed
and payable at the same time after the end of the Performance Cycle that
payments to other Long Term Performance Award recipients are made.

 

(h)  Dividends and Dividend Equivalents.  In the event of a payment of dividends
on Common Stock, the Committee may credit Long Term Performance Awards made
under this Section 4.5 with Dividend Equivalents in accordance with terms and
conditions established in the discretion of the Committee. Unless otherwise
provided in the applicable Award Certificate, Dividend Equivalents will be
subject to the same vesting requirements as the underlying Long-Term Performance
Award and will become payable or deliverable only to the extent that the
underlying Long Term Performance Award vests and becomes payable or
deliverable.  In no event will Dividend Equivalents be payable or deliverable
prior to the vesting date of the underlying Long Term Performance Award. The
number of any Dividend Equivalents credited to a Participant’s Award upon the
payment of a dividend on Common Shares will be equal to the quotient produced by
dividing the cash value of the dividend by the Fair Market Value of one Share as
of the date the dividend is paid.

 

4.6  Other Stock-Based Awards.  The Committee may, from time to time, grant
Awards (other than Stock Options, Stock Appreciation Rights, Annual Performance
Bonuses or Long Term Performance Awards) to any Employee who the Committee may
from time to time select, which Awards consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares. These Awards may include, among other forms, Restricted Stock,
Restricted Units, or Deferred Stock Units. The Committee will determine, in its
discretion, the terms and conditions that will apply to Awards granted pursuant
to this Section 4.6, which terms and conditions will be set forth in the
applicable Award Certificate.

 

(a)  Vesting.  Unless the Award Certificate provides otherwise, restrictions on
Stock-Based Awards granted under this Section 4.6 will lapse in equal annual
installments over a period of four years beginning immediately after the date of
grant. If the restrictions on Stock-Based Awards have not lapsed or been
satisfied as of the Participant’s Termination of Employment, the Shares will be
forfeited by the Participant if the termination is for any reason other than the
Retirement, death or Disability of the Participant or a Change in Control,
unless as otherwise provided in the Award Certificate. Unless the Award
Certificate provides otherwise, (i) all restrictions on Stock-Based Awards
granted pursuant to this Section 4.6 will lapse upon the death or Disability of
the Participant, (ii) in the event of Retirement, the Award will vest pro rata
with respect to the portion of the four-year vesting term (or such other vesting
term as is set forth in the Award Certificate) that the Participant has
completed as of the Participant’s Termination of Employment and provided that
the Participant has satisfied all other applicable conditions established by the
Committee with respect to such pro rata vesting, and (iii) in the event of a
Change in Control, Stock-Based Awards will be treated in accordance with
Section 5.4. In no event may the vesting period of a time-based full-value share
award be less than three years (on either a cliff or graded vesting basis),
except that the Committee may award up to 10 percent of the shares authorized
for issuance under Section 5.1 with a vesting period of less than three years
under such circumstances as it deems appropriate.

 

(b)  Grant of Restricted Stock.  The Committee may grant Restricted Stock to any
Employee, which Shares will be registered in the name of the Participant and
held for the Participant by the Company. The Participant will have all rights of
a stockholder with respect to the Shares, including the right to vote and to
receive dividends or other distributions, except that the Shares may be subject
to a vesting schedule and will be forfeited if the Participant attempts to sell,
transfer, assign, pledge or otherwise encumber or dispose of the Shares before
the restrictions are satisfied or lapse.

 

(c)  Grant of Restricted Units.  The Committee may grant Restricted Units to any
Employee, which Units will be paid in cash or whole Shares or a combination of
cash and Shares, as determined in the discretion of the Committee. The

 

14

--------------------------------------------------------------------------------


 

Committee will determine the terms and conditions applicable to the grant of
Restricted Units, which terms and conditions will be set forth in the Award
Certificate. For each Restricted Unit that vests, one Share will be paid or an
amount in cash equal to the Fair Market Value of a Share, as set forth in the
Award Certificate, will be delivered to the Participant on the applicable
delivery date.

 

(d)  Grant of Deferred Stock Units.  The Committee may grant Deferred Stock
Units to any Employee, which Units will be paid in whole Shares upon the
Employee’s Termination of Employment if the restrictions on the Units have
lapsed. One Share will be paid for each Deferred Stock Unit that becomes
payable.

 

(e)  Dividends and Dividend Equivalents.  In the event of a payment of dividends
on Common Stock, the Committee may credit Other Stock-Based Awards made under
this Section 4.6 with Dividend Equivalents in accordance with terms and
conditions established in the discretion of the Committee. Unless otherwise
provided in the applicable Award Certificate, Dividend Equivalents will be
subject to the same vesting requirements as the underlying Other Stock-Based
Award and will become payable or deliverable only to the extent that the
underlying Other Stock-Based Award vests and becomes payable or deliverable.  
.  In no event will Dividend Equivalents be payable or deliverable prior to the
vesting date of the underlying Other Stock-Based Award. The number of any
Dividend Equivalents credited to a Participant’s Award upon the payment of a
dividend on Common Shares will be equal to the quotient produced by dividing the
cash value of the dividend by the Fair Market Value of one Share as of the date
the dividend is paid.

 

4.7  Director Awards.

 

(a)                                 The Committee may grant Deferred Stock Units
to each Director in such an amount as the Board, in its discretion, may approve
in advance. Each such Deferred Stock Unit will vest as determined by the
Committee and set forth in the Award Certificate and will be paid in Shares
within 30 days following the recipient’s Termination of Directorship, subject to
deferral under any applicable deferred compensation plan approved by the
Committee, in which case the terms of such arrangement shall govern. Dividend
Equivalents or additional Deferred Stock Units will be credited to each
Director’s account when dividends are paid on Common Stock to the shareholders,
and will be paid to the Director at the same time that the Deferred Stock Units
are paid to the Director.

 

(b)                                 The Committee may grant Director Shares to
each Director in such amounts as the Board, in its discretion, may approve in
advance.

 

(c)                                  The Committee may, in its discretion, grant
Stock Options, Stock Appreciation Rights and other Stock-Based Awards to
Directors.

 

4.8  Substitute Awards.  The Committee may make Awards under the Plan to
Acquired Grantees through the assumption of, or in substitution for, outstanding
stock-based awards previously granted to such Acquired Grantees by the Acquired
Company. Such assumed or substituted Awards will be subject to the terms and
conditions of the original awards made by the Acquired Company, with such
adjustments therein as the Committee considers appropriate to give effect to the
relevant provisions of any agreement for the acquisition of the Acquired
Company, provided that any such adjustment with respect to Nonqualified Stock
Options and Stock Appreciation Rights shall satisfy the requirements of Treas.
Reg. § 1.409A-1(b)(5)(v)(D) and otherwise ensure that such awards continue to be
exempt from Code Section 409A and provided that any adjustment to Awards that
are subject to Code Section 409A is in compliance with Code Section 409A and the
regulations and rulings thereunder. Any grant of Incentive Stock Options
pursuant to this Section 4.8 will be made in accordance with Section 424 of the
Code and any final regulations published thereunder.

 

4.9  Limit on Individual Grants.  Subject to Sections 5.1 and 5.3, no Employee
may be granted more than 6 million Shares over any calendar year pursuant to
Awards of Stock Options, Stock Appreciation Rights and performance- based
Restricted Stock and performance-based Restricted Units, except that an
incentive Award of no more than 10 million Shares may be made pursuant to Stock
Options, Stock Appreciation Rights, performance-based Restricted Stock and
performance-based Restricted Units (based upon the Award level as of the date of
grant) to any person who has been hired within the calendar year as a Key
Employee. The maximum amount that may be paid in cash or Shares pursuant to
Annual Performance Bonuses or Long Term Performance Awards paid in Performance
Units to any one Employee is $10 million (U.S.) (based upon the Award level as
of the date of grant) for any Performance Cycle of 12 months. For any longer
Performance Cycle, this maximum will be adjusted proportionally.

 

4.10  Termination for Cause; Clawback.  (a) Notwithstanding anything to the
contrary herein, if a Participant incurs a Termination of Directorship or
Termination of Employment for Cause, then all Stock Options, Stock Appreciation
Rights, Annual Performance Bonuses, Long Term Performance Awards, Restricted
Units, Restricted Stock and other Stock-Based Awards are subject to immediate
cancellation at the discretion of the Company. The exercise of any Stock Option
or Stock

 

15

--------------------------------------------------------------------------------


 

Appreciation Right or the payment of any Award may be delayed, in the Company’s
discretion, in the event that a potential termination for Cause is pending,
subject to ensuring an exemption from or compliance with Code Section 409A and
the underlying regulations and rulings. If a Participant incurs a Termination of
Employment for Cause, or the Company becomes aware (after the Participant’s
Termination of Employment) of conduct on the part of the Participant that would
be grounds for a Termination of Employment for Cause, then, as determined in the
discretion of the Company, the Participant will be required to deliver to the
Company (i) Shares (or, in the discretion of the Committee, cash) in an amount
that is equal in value to the amount of any profit the Participant realized upon
the exercise of an Option during the period beginning six (6) months prior to
the Participant’s Termination of Employment and ending on the two (2) year
anniversary of such Termination of Employment; and (ii) the number of Shares
(or, in the discretion of the Committee, the cash value of said shares) the
Participant received for Restricted Shares, Restricted Units or other
Stock-Based Awards that vested during the period described in (i) above.

 

(b)                                 In addition, any Award Certificate (or any
part thereof) may provide for the cancellation or forfeiture of an Award or the
forfeiture and repayment to the Company of any gain related to an award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Committee in accordance with any Company
claw-back or forfeiture policy, as may be amended from time to time, including
as required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or other applicable law, regulation or stock
exchange listing requirement, as may be in effect from time to time, and which
may operate to create additional rights for the Company with respect to awards
and recovery of amounts relating thereto.  By accepting Awards under the Plan,
Participants agree and acknowledge that they are obligated to cooperate with,
and provide any and all assistance necessary to, the Company to recover or
recoup any award or amount paid under this Plan subject to claw-back pursuant to
such law, government regulation, stock exchange listing requirement or Company
policy.  Such cooperation and assistance shall include, but is not limited to,
executing, completing and submitting any documentation necessary to recover or
recoup any award or amounts paid under this Plan from a Participant’s accounts,
or pending or future compensation awards.

 

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

 

5.1  Shares Available.  The Shares issuable under the Plan will be authorized
but unissued Shares, and, to the extent permissible under applicable law, Shares
acquired by the Company, any Subsidiary or any other person or entity designated
by the Company.  The shareholders of the Company have authorized for issuance
the following number of Shares:

 

(a)  June 29, 2007: five percent (5%) of the Shares outstanding as of that date;

 

(b)  March 10, 2010: an additional fifteen million (15,000,000) Shares;

 

(c)  March 7, 2012: an additional twenty million (20,000,000) Shares; and

 

(d)  March 8, 2017: an additional ten million (10,000,000) Shares, subject to
adjustment in accordance with Section 5.3.

 

No more than 10 million Shares of the total Shares issuable under the Plan may
be available for grant in the form of Incentive Stock Options, subject to
adjustment in accordance with Section 5.3. Notwithstanding anything to the
contrary in this Section 5.1,  (i) when Shares are issues pursuant to a grant of
Stock Options or Stock Appreciation Rights, the total number of Shares remaining
available for grant will be decreased by one per Share issued, and (ii) when
Shares are issued pursuant to a grant of Restricted Stock, Restricted Units,
Deferred Stock Units, Performance Units or as payment of an Annual Performance
Bonus or other Stock-Based Award, the total number of Shares remaining available
for grant will be decreased by a margin of at least 1.8 per Share issued. In
addition, in the case of the settlement of any stock-settled Stock Appreciation
Right, the total number of Shares available for grant will be decreased by the
total number of Shares underlying the Award, regardless of the number of Shares
used to the Stock Appreciation Right on the day of settlement.

 

5.2  Counting Rules.  The following Shares related to Awards under this Plan may
again be available for issuance under the Plan, in addition to the Shares
described in Section 5.1:

 

(a)                                 Shares related to Awards paid in cash;

 

(b)                                 Shares related to Awards that expire, are
forfeited or cancelled or terminate for any other reason without issuance of
Shares, and provided that each such forfeited, cancelled or terminated Share
that was originally

 

16

--------------------------------------------------------------------------------


 

issued pursuant to a grant of Restricted Stock, Restricted Units, Deferred Stock
Units, Performance Units or as payment of an Annual Performance Bonus or other
Stock- Based Award shall be counted as 1.8 Share;

 

(c)                                  Any Shares issued in connection with Awards
that are assumed, converted or substituted as a result of the acquisition of an
Acquired Company by the Company or a combination of the Company with another
company; and

 

(d)                                 Any Shares of Restricted Stock that are
returned to the Company upon a Participant’s Termination of Employment.

 

Shares that are (i) tendered by a Participant or withheld by the Company in
payment of the exercise, base or purchase price relating to an Award,
(ii) tendered by the Participant or withheld by the Company to satisfy any taxes
or tax withholding obligations with respect to an Award, or (iii) not issued or
delivered as a result of the net settlement of an outstanding Stock Option or
Stock Appreciation Right under the Plan, as applicable, will not be available
for future Awards under the Plan.

 

5.3  Adjustments.  In the event of a change in the outstanding Shares by reason
of a stock split, reverse stock split, dividend or other distribution (whether
in the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Any such
adjustment with respect to Nonqualified Stock Options and Stock Appreciation
Rights shall satisfy the requirements of Treas. Reg. § 1.409A-1(b)(5)(v)(D) and
otherwise ensure that such awards continue to be exempt from Code Section 409A,
and any adjustment to Awards that are subject to Code Section 409A shall comply
with Code Section 409A and the regulations and rulings thereunder. Any
adjustment made by the Committee under this Section 5.3 will be conclusive and
binding for all purposes under the Plan.

 

5.4  Change in Control.

 

(a)                                 Unless otherwise provided under the terms of
an applicable Award Certificate, (i) all outstanding Stock Options and Stock
Appreciation Rights will become exercisable as of the effective date of a
Participant’s Change in Control Termination if the Awards are not otherwise
vested, and all conditions will be waived with respect to outstanding Restricted
Stock, Restricted Units and other Stock-Based Awards (other than Long Term
Performance Awards) and Deferred Stock Units, and (ii) each Participant who has
been granted an Annual Performance Bonus or Long Term Performance Award that is
outstanding as of the date of such Participant’s Change in Control Termination
will be deemed to have achieved a level of performance, as of the Change in
Control Termination, that would cause all (100%) of the Participant’s Target
Amounts to become payable, except with respect to portions of the Bonus or Award
that have already been determined and certified by the Committee, in which case
those portions of the Bonus or Award will become payable at the certified
performance level. Unless the Committee determines otherwise in its discretion
(either when the award is granted or any time thereafter), in the event that
Awards outstanding as of the date of a Change in Control that are payable in
shares of Company Common Stock will not be substituted with comparable awards
payable or redeemable in shares of publicly-traded stock after the Change in
Control, each such outstanding Award (i) will become fully vested (at target,
where applicable) immediately prior to the Change in Control and (ii) each such
Award that is a Stock Option will be settled in cash, without the Participant’s
consent, for an amount equal to the amount that could have been attained upon
the exercise of such Award immediately prior to the Change in Control had such
Award been exercisable or payable at such time.

 

(b)                                 In addition to or in lieu of the other
actions described in Section 5.4(a), the Committee has the authority in the
event of a Change in Control to exercise its discretion in good faith to take
such other actions with respect to outstanding Awards as are deemed reasonable
and appropriate under the circumstances to assure that the value of such Awards
and Participants’ opportunities to recognize the value of such Awards are
preserved.  Such actions may be taken without the consent of the Participant and
may include without limitation the following:  (i) the Committee may determine
that outstanding Stock Options and Stock Appreciation Rights shall be fully
exercisable, and restrictions on Restricted Stock, Restricted Units, Deferred
Stock Units and other Stock-Based Awards shall lapse, as of the date of the
Change in Control or such other time (prior to a Participant’s Change in Control
Termination) as the Committee determines appropriate under the existing
circumstances, (ii) the Committee may require that a Participant surrender
outstanding Stock Options and Stock Appreciation Rights in exchange for one or
more payments by the Company, in cash or Common Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Common Stock subject to the Participant’s unexercised Stock
Options and Stock Appreciation Rights exceeds the exercise price, if any, and on
such terms as the Committee determines (it being understood that if the per
share Fair Market Value is less than or equal to the per

 

17

--------------------------------------------------------------------------------


 

share exercise price, the Stock Option or Stock Appreciation Right, as
applicable, shall be cancelled for no consideration), (iii) after giving
Participants an opportunity to exercise their outstanding Stock Options and
Stock Appreciation Rights, the Committee may terminate any or all unexercised
Stock Options and Stock Appreciation Rights at such time as the Committee deems
appropriate, (iv) the Committee may determine that Annual Performance Bonuses
and/or Long Term Performance Awards will be paid out at their target level, in
cash or Common Stock as determined by the Committee, or (v) the Committee may
determine that Awards that remain outstanding after the Change in Control shall
be converted to similar grants of, or assumed by, the surviving corporation (or
a parent or subsidiary of the surviving corporation or successor). Such
acceleration, surrender, termination, settlement or conversion shall take place
as of the date of the Change in Control or such other date as the Committee may
specify. The Committee may specify how an Award will be treated in the event of
a Change in Control either when the Award is granted or at any time thereafter,
including without limitation by approval of language included in an agreement
entered into by the Company in connection with a Change in Control, except as
otherwise provided herein.

 

5.5  Fractional Shares.  No fractional Shares will be issued under the Plan.
Except as otherwise provided in Section 4.5(e), if a Participant acquires the
right to receive a fractional Share under the Plan, the Participant will
receive, in lieu of the fractional Share, a full Share as of the date of
settlement, unless otherwise provided by the Committee.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI

AMENDMENT AND TERMINATION

 

6.1  Amendment.  The Plan may be amended at any time and from time to time by
the Board without the approval of stockholders of the Company, except that no
material revision to the terms of the Plan will be effective until the amendment
is approved by the stockholders of the Company. A revision is “material” for
this purpose if, among other changes, it materially increases the number of
Shares that may be issued under the Plan (other than an increase pursuant to
Section 5.3), expands the types of Awards available under the Plan, materially
expands the class of persons eligible to receive Awards under the Plan,
materially extends the term of the Plan, materially decreases the Exercise Price
at which Stock Options or Stock Appreciation Rights may be granted, reduces the
Exercise Price of outstanding Stock Options or Stock Appreciation Rights, or
results in the replacement of outstanding Stock Options and Stock Appreciation
Rights with new Awards that have an Exercise Price that is lower than the
Exercise Price of the replaced Stock Options and Stock Appreciation Rights, or
if approval by stockholders of the Company is necessary to comply with any
applicable law, tax or regulatory requirement, or listing requirement of the New
York Stock Exchange or any other national exchange on which the Shares are
listed, for which or with which the Board deems it necessary or desirable to
qualify or comply. No amendment of the Plan or any outstanding Award made
without the Participant’s written consent may materially impact any right of a
Participant with respect to an outstanding Award.

 

6.2  Termination.  The Plan will terminate upon the earlier of the following
dates or events to occur:

 

(a)                                 the adoption of a resolution of the Board
terminating the Plan; or

 

(b)                                 June 27, 2027.

 

No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1  Nontransferability of Awards.  Effective March 8, 2017, no Award under the
Plan (regardless of when granted) will be subject in any manner to alienation,
anticipation, sale, assignment, pledge, encumbrance or transfer, and no other
persons will otherwise acquire any rights therein, except by will or by the laws
of descent or distribution.  Restricted Stock may be freely transferred after
the restrictions lapse or are satisfied and the Shares are delivered, provided,
however, that Restricted Stock awarded to an affiliate of the Company may be
transferred only pursuant to Rule 144 under the Securities Act, or pursuant to
an effective registration for resale under the Securities Act. For purposes of
this subsection (d), “affiliate” will have the meaning assigned to that term
under Rule 144.

 

7.2  Withholding of Taxes.  The Committee, in its discretion, may satisfy a
Participant’s tax withholding obligations by any of the following methods or any
method as it determines to be in accordance with the laws of the jurisdiction in
which the Participant resides, has domicile or performs services.

 

(a)  Stock Options and Stock Appreciation Rights.  As a condition to the
delivery of Shares pursuant to the exercise of a Stock Option or Stock
Appreciation Right, the Committee may require that the Participant, at the time
of exercise, pay to the Company by cash, certified check, bank draft, wire
transfer or postal or express money order an amount sufficient to satisfy any
applicable tax withholding obligations. The Committee may also, in its
discretion, accept payment of tax withholding obligations through any of the
Exercise Price payment methods described in Section 4.3(d).

 

(b)  Other Awards Payable in Shares.  The Participant shall satisfy the
Participant’s tax withholding obligations arising in connection with the release
of restrictions on Restricted Units, Restricted Stock and other Stock- Based
Awards by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Company may also satisfy the
Participant’s tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery, provided that
the Board or the Committee has specifically approved such payment method in
advance.

 

19

--------------------------------------------------------------------------------


 

(c)  Cash Awards.  The Company may satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

 

7.3  Special Forfeiture Provision.  The Committee may, in its discretion,
provide in an Award Certificate that if the Participant engages in acts that are
deemed to be detrimental to the best interests of the Company, including without
limitation, (i) any breach of the Company’s Guide to Ethical Conduct or
engagement in any other act that could result in the Participant’s Termination
of Employment for Cause, or (ii) the Participant’s engagement in activities that
are deemed to be competitive or potentially competitive to the interests of the
Company or any Subsidiary, including entering into any employment or
consultation arrangement with any entity or person engaged in any business in
which the Company or any Subsidiary is engaged without prior written approval of
the Company if, in the sole judgment of the Company, the business is competitive
with the Company or any Subsidiary or business unit or such employment or
consultation arrangement would present a risk that the Participant would likely
disclose Company proprietary information (as determined by the Company), then
the Participant’s outstanding Awards can be forfeited and any profits realized
or Shares delivered as a result of the payment, vesting or exercise of Awards
before or after the Participant’s Termination of Employment will be subject to
forfeiture and reimbursement to the Company under such terms and conditions as
are deemed appropriate by the Committee. 

 

7.4  No Implied Rights.  The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, will not be
construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect such discharge might have upon him or her as a Participant in the
Plan.

 

7.5  No Obligation to Exercise Awards.  The grant of a Stock Option or Stock
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.

 

7.6  No Rights as Stockholders.  A Participant who is granted an Award under the
Plan will have no rights as a stockholder of the Company with respect to the
Award unless and until certificates for the Shares underlying the Award are
registered in the Participant’s name and (other than in the case of Restricted
Stock) delivered to the Participant. The right of any Participant to receive an
Award by virtue of participation in the Plan will be no greater than the right
of any unsecured general creditor of the Company.

 

7.7  Indemnification of Committee.  The Company will indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or a delegate of the Committee.

 

7.8  No Required Segregation of Assets.  Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.

 

7.9  Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except as the
Committee otherwise provides. The adoption of the Plan will have no effect on
Awards made or to be made under any other benefit plan covering an employee of
the Company or a Subsidiary or any predecessor or successor of the Company or a
Subsidiary.

 

7.10  Securities Law Compliance.  Awards under the Plan are intended to satisfy
the requirements of Rule 16b-3 under the Exchange Act. If any provision of this
Plan or any grant of an Award would otherwise frustrate or conflict with this
intent, that provision will be interpreted and deemed amended so as to avoid
conflict. No Participant will be entitled to a grant, exercise, transfer or
payment of any Award if the grant, exercise, transfer or payment would violate
the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable law.

 

7.11  Section 409A Compliance.  To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code.. To the extent any Award granted under the Plan either qualifies for an
exemption from the requirements of Section 409A of the Code or is subject to
Section 409A of the Code, the Plan and the Award Certificate will be interpreted
such that the Award qualifies for an exemption or, if Section 409A of the Code
is applicable, in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any

 

20

--------------------------------------------------------------------------------


 

such regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan, in the event that the Committee
determines that any Award may be subject to Section 409A of the Code, the
Committee may adopt such amendments to the Plan and/or the applicable Award
Certificate or adopt policies and procedures or take any other action or
actions, including an action or amendment with retroactive effect, that the
Committee determines is necessary or appropriate to (i) exempt the Award from
the application of Section 409A of the Code or (ii) comply with the requirements
of Section 409A of the Code. Any Award that provides for a payment to any
Participant who is a “specified employee” of deferred compensation that is
subject to Code Section 409A(a)(2) and that becomes payable upon, or that is
accelerated upon, such Participant’s Termination of Employment, shall not be
made on or before the date which is six months following such Participant’s
Termination of Employment (or, if earlier, such Participant’s death). A
specified employee for this purpose shall be determined by the Committee or its
delegate in accordance with the provisions of Code Section 409A and the
regulations and rulings thereunder. If a grant under the Plan is subject to
Section 409A of the Code, then (i) distributions shall only be made in a manner
and upon an event permitted under Section 409A of the Code, (ii) payments to be
made upon termination of employment shall only be made upon a “separation from
service” under Section 409A of the Code, (iii) unless the grant agreement
specifies otherwise, each installment payment shall be treated as a separate
payment for purposes of Section 409A of the Code, and (iv) in no event shall a
Participant, directly or indirectly, designate the calendar year in which a
distribution is made except as permitted in accordance with Section 409A of the
Code. Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and grants of
deferred compensation hereunder to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment.  Except as permitted
under Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to a Participant or for a Participant’s
benefit under the Plan and grants of deferred compensation hereunder may not be
reduced by, or offset against, any amount owing by a Participant to the Company
or any of its affiliates.  In any case, a Participant shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on a Participant or for a Participant’s account in connection with
the Plan and grants hereunder (including any taxes, interest and/or penalties
under Section 409A of the Code), and neither the Company nor any of its
affiliates shall have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes, interest and/or penalties.

 

7.12  Governing Law, Severability.  The Plan and all determinations made and
actions taken under the Plan will be governed by the law of Switzerland and
construed accordingly. If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which parts will remain in full force and effect.

 

7.13.                     Non U.S. Participants.  In order to facilitate the
making of any grant or combination of grants under the Plan, the Committee may
provide for such special terms for awards to Participants who are foreign
nationals or who are employed by the Company or any Subsidiary outside of the
United States of America or who provide services to the Company under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom, to comply with applicable foreign laws or facilitate the offering and
administration of the Plan in view of such foreign laws and to allow for
tax-preferred treatment of Awards.  Moreover, the Committee may approve such
supplements to or amendments, restatements or alternative versions of the Plan
(including, without limitation, sub-plans) and modify exercise procedures, and
other terms and procedures, as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of the Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as the Plan.  No such special terms, supplements, amendments, restatements,
sub-plans or modifications, however, will include any provisions that are
inconsistent with the terms of the Plan as then in effect unless the Plan could
have been amended to eliminate such inconsistency without further approval by
the shareholders of the Company.

 

21

--------------------------------------------------------------------------------